Termination Amendment to the AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE April 30, 2000 Between PRUDENTIAL INSURANCE COMPANY OF AMERlCA (formerly Pruco Life Insurance Company) hereinafter ("THE COMPANY") AND TRANSAMERlCA FINANCIAL LIFE .INSURANCE COMPANY (formerly Ausa Life Insurance Company, Inc.) hereinafter ("THE REINSURER") The parties hereby agree to the following: 1. This Agreement is terminated for new business effective as of January I. 2005. 2. The parties shall remain liable after the termination for all reinsurance which became effective prior to termination of this Agreement. This Amendment does not alter, amend or modify the Agreement other than as set forth in this Amendment, and it is subject otherwise to all the terms and conditions of the Agreement together with all amendments and supplements thereto. Executed induplicate by Executed in duplicate by THE PRUDENTIAL INSURANCETRANSAMERICA FINANCIAL COMPANY OF AMERICA LIFE INSURANCE COMPANY on March 18, 2005 on February 8, 2005 By: /s/ Nicholas M. SimonelliBy: /s/ Glenn Cunningham TitleVP & Actuary TitleVice President By: /s/ Phillip J. Grigg By: /s/ Susan E. Mack TitleVP & ActuaryTitleVice President & Corporate Counsel 5940-22A apn (formerly 5934-03)
